Title: From George Washington to Henry Lee, 13 October 1780
From: Washington, George
To: Lee, Henry


                  
                     Dear Sir,
                      Octr 13th 1780.
                  
                  I am very glad yr letter of this date, has given strength to my
                     own conviction of the innocence of the Gentn, who was the subject of your
                     enquiry.
                  I want to see you on a particular piece of business—if the day is
                     fair, and nothing of consequence intervenes, I will be at the
                        Marquiss’s Quarters by ten o’clock tomorrow. If this
                     should not happen I shall be glad to see you at Hd Qrs. I am Dr Sir Yr obedt
                     Ser.
                  
                     Go: Washington
                  
               